DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1, 2, 4-6, 26, 30 and 31, and species elections of migraine headache and single dose treatment, in the reply filed on September 14, 2022 is acknowledged. 
Upon further consideration of Applicant’s claim amendments, the previous restriction requirement between Groups I-III is withdrawn, such that claims 7 and 12-14, drawn to a method of treating migraine headache comprising administering a single dose of psilocybin are pending. However, the requirement for election of species stands.
Applicant’s traversal is on the ground(s) that there would be no serious burden on the Office if restriction is not required.  This is not found persuasive because according to MPEP 808.02, the examiner must show by appropriate explanation one of the following:
	(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
	(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
	(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search." MPEP § 808.02. 

In the instant case, a method of treating migraine comprising administering psilocybin in a single dose requires a different patient population and methodology than a method of treating cluster headache comprising administering psilocybin in a three dose pulse regimen. Accordingly, even if the two methods are classified together, different search strategies and fields of search are employed for each method.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claims 15, 18, 20 and 22, drawn to a method of treating cluster headache comprising administering a three dose pulse regimen, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 4 and 31, drawn to a method of treating migraine headache comprising administering a three dose pulse regimen are also withdrawn from consideration as drawn to a non-elected species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The third-party information disclosure statement (IDS) submitted on February 23, 2022 is in compliance with the provisions of 37 CFR 1.290.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of form PTO/SB/429, attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13, 14 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 7 recites the limitation of “reducing migraine burden” which renders the claim indefinite because it is not clear how much reduction in migraine burden is encompassed by the term “reducing” in line 4. “Reducing” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
	Applying the broadest reasonable interpretation, claim 7 is construed to mean “[a] method of treating migraine headache, the method comprising: administering an effective amount of a composition comprising 1-50 mg isolated psilocybin to an individual in need thereof, wherein the administering comprises administering a single dose of the composition with no further administration of the composition for at least one month thereafter.”

10.	Claim 13 is drawn to claim 7, wherein the reducing of migraine headache burden comprises at least one selected from the group consisting of reducing the number of migraine days per week, reducing pain severity, reducing migraine abortive use, reducing attack-related functional impairment, and increasing the time between migraine attacks in the individual. 
	Claim 13 is unclear in the following aspects:
	It is not clear how much reduction in migraine burden is encompassed by the additional limitations of “reducing” in lines 2-4. “Reducing” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed. It is also not clear how much increase in time between migraine attacks is encompassed by the term “increasing” in line 3. “Increasing” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	As such, claim 13 has not been further treated on the merits. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).  
 
11.	Claim 14 is unclear in the following aspects:
	Claim 14 recites the limitation “as an acute treatment” in line 2 which renders the claim indefinite because it is unclear what is encompassed by the term “acute,” e.g., does the “acute treatment” differ from the treatment of claim 1, and if so, how? The term “acute” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim 14 recites the limitation of “reducing pain caused to the individual” in lines 2-3 which render the claim indefinite. The term “reducing” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Applying the broadest reasonable interpretation, claim 14 is construed to mean “the method of claim 7, wherein the composition is administered during a migraine attack and wherein said administration alleviates migraine pain.”

12.	Claim 30 recites the limitation “wherein the single dose provides a long term effect in preventing headaches” which render the claim indefinite. The recitation of “long term” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Applying the broadest reasonable interpretation, claim 30 is construed to mean “the method of claim 1, comprising administering a single dose of the composition with no further administration to the individual for at least one month, wherein the administration prevents a headache disorder.”

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1, 2, 5-7, 11, 12, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al., Harm Reduction Journal 2017 (cited on the third-party IDS of 2/23/22), as evidenced by Beug et al., Journal of Ethnopharmacology 1982 (cited on the third-party IDS of 2/23/22).
	Claim 1 is directed to a method of treating headache disorders, the method comprising: administering an effective amount of a composition comprising 1-50 mg isolated psilocybin to an individual in need thereof, and treating the headache disorder, wherein the headache disorder is selected from the group consisting of migraine, tension-type headache, trigeminal autonomic cephalalgia, and secondary headache disorders, (more specifically, migraine (claim 26)) and wherein the composition is administered as i) a single dose of the composition, or ii) a three dose pulse regimen with a 3 to 7 day separation between doses, (more specifically, as a single dose). Claim 2 is drawn to claim 1 and limits the route of administration to oral, rectal, sublingual, subcutaneous, intravenous, intraarterial, intramuscular, intraperitoneally, intratonsillar, intranasal, and implant, (more specifically, oral (claim 5)).
	
	
	Andersson et al. discuss that psilocybin is commonly utilized in the treatment of migraine, wherein psilocybin alleviated effects of the migraine condition (page 4, right column, second full paragraph). Andersson et al. teach dosage, wherein one approach is a single dose (page 5, left column, first paragraph under “Dosage and regimens”). Andersson et al. discuss that “[a] benchmark for occasional single doses of psilocybin was around 1 g of dry Psilocybe cubensis but could vary between 0.25 g and as much as 3 g. An ideal dose for one individual could be far too much for another…The potency of the material and particular type of mushrooms also called for different dosage: “Around one gram of dried Cubensis is regularly used for a dose.” P. cubensis was the most common variety, but other species of mushrooms were also discussed: “With Psilocybe azurescens or Psilocybe cyanescens, 0.25 gram should be sufficient.”” As evidenced by Beug et al., dried Psilocybe cyanescens mushrooms provide from 1.5 mg- 16.8 mg of isolated Psilocybin per gram of dry weight, which is within the range of from 1-50 mg required by claim 1. 
	Andersson et al. teach sublingual administration (ground up mushrooms under the tongue), and mixing the mushrooms with water or juice for drinking (page 5, right column, fourth paragraph). Oral administration embraces sublingual as well as consuming by drinking.
	As such, Andersson et al. as evidenced by Beug et al. report a method of treating migraine comprising orally administering psilocybin to an individual in need thereof, wherein psilocybin alleviates effects of the migraine condition, comprising administering a single dose of psilocybin mushrooms (which provide from 1.5 mg-16.8 mg psilocybin per gram of dry weight), but are silent to a method of administering isolated psilocybin.
	Yet, as stated by the court in Aventis Pharma Deutschland GMBH and King Pharmaceuticals, Inc. v Lupin, Ltd., No 06-1530 (Fed. Cir. 2007), “if it is known that some desirable property of a mixture derives in whole or in part from a particular one of its components, or if the prior art would provide a person of ordinary skill in the art with reason to believe that this is so, the purified compound is prima facie obvious over the mixture even without an explicit teaching that the ingredient should be concentrated or purified. Ordinarily, one expects a concentrated or purified ingredient to retain the same properties it exhibited in a mixture, and for those properties to be amplified when the ingredient is concentrated or purified; isolation of interesting compounds is a mainstay of the chemist’s art. If it is known how to perform such isolation, doing so ‘is likely the product not of innovation but of ordinary skill and common sense’” quoting KSR International Co. v. Teleflex Inc., 127 US 1727 (2007).
	As such, a method of administering isolated psilocybin to treat migraine in an individual in need thereof would have been suggested to one skilled in the art.
	As such, claims 1, 2, 5, 6 and 26 are prima facie obvious.
	
	Claim 6 is drawn to claim 1, and further limits wherein the administering reduces migraine headache burden by reducing the number of weekly migraine days (WMD) by at least 25%.
	The recitation of the reduction in the number of weekly migraine days is an intended outcome of the administration of psilocybin: “...wherein the administering reduces migraine headache burden by reducing the number of weekly migraine days (WMD) by at least 25%.” However, a claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the “reducing the number of weekly migraine days (WMD) by at least 25%” is considered a latent property of the composition disclosed by Andersson et al. and the alleged unexpected result does not confer patentability.
	As such, claim 6 is prima facie obvious.

	Claim 7 is directed to a method of treating migraine headache, the method comprising: administering an effective amount of a composition comprising 1-50 mg isolated psilocybin to an individual in need thereof, and reducing migraine headache burden, wherein the administering comprises administering a single dose of the composition with no further administration of the composition for at least one month thereafter.  Claim 11 is drawn to claim 7, and limits wherein the administering step comprises administering 0.143 mg/kg of psilocybin orally to the individual.  
	Regarding claim 7, Andersson et al. teach the administration of one single dose, which embraces no further administration, regardless of the duration following said dose. 
	Regarding claim 11, administering 0.143 mg/kg to the individual is equivalent to a dose of 8.866 mg (assuming the average body mass globally is 62 kg), which is encompassed by the range of from 1.5 mg- 16.8 mg of Psilocybin taught by Andersson et al. as evidenced by Beug et al.
	As such, claims 7 and 11 are prima facie obvious.

	Claim 12 is drawn to claim 7, further comprising the step of administering a follow-up dose of the composition at a time selected from the group consisting of weekly, monthly, and yearly. 
	Andersson et al. additionally teach wherein psilocybin is administered via single or occasional doses, wherein a “step-up” approach was typically recommended, starting with a tiny dose and gradually increasing the dosage until preferred effects were achieved (page 5, right column, second paragraph).
	Thus it would have been obvious to one of skill in the art to start with a single dose as guided by Andersson et al., followed by an additional weekly, monthly, or yearly dose to treat migraine headache with a reasonable expectation of success. Furthermore, the optimization of result effect parameters (e.g., dosage frequency) is obvious as being
within the skill of the artisan. The optimization of known effective amounts of known
active agents to be administered, is considered well in the competence level of an
ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the
art. It has been held that it is within the skill in the art to select optimal parameters,
such as amounts of ingredients, in a composition in order to achieve a beneficial effect.
See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general
conditions of a claim are disclosed in the prior art, it is not inventive to discover the
optimum or workable ranges by routine optimization with a reasonable expectation of
success.
	As such, claim 12 is prima facie obvious.

	Claim 30 is drawn to claim 1, comprising administering a single dose of the composition with no further administration of the composition to the individual for at least one month, wherein the single dose provides a long term effect in preventing headaches.
	Applying the broadest reasonable interpretation, claim 30 is construed to mean “the method of claim 1, comprising administering a single dose of the composition with no further administration to the individual for at least one month, wherein the single dose provides a preventative effect.”
	The limitation of administering one single dose taught by Andersson et al. embraces no further administration, regardless of the duration following said dose. 
Andersson et al. additionally teach prevention, i.e. “overall, LSD and psilocybin were reported as highly effective for both CH and migraines. Both substances were reportedly effective for prophylactic as well as acute treatment” (page 6, left column, under “Effects and treatment results,” second paragraph).
	As such, claim 30 is prima facie obvious.

18.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al., Harm Reduction Journal 2017 (cited on the third-party IDS of 2/23/22), as evidenced by Beug et al., Journal of Ethnopharmacology 1982 (cited on the third-party IDS of 2/23/22), as applied to claim 7, above, and as evidenced by the web printout of MayoClinic, https://www.mayoclinic.org/diseases-conditions/migraine-headache/symptoms-causes/syc-20360201#:~:text=A%20migraine%20is%20a%20headache,sensitivity%20to%20light%20and%20sound (July 2021).
	Claim 7 is addressed in detail above.
	Claim 14 is drawn to claim 7, and limits wherein the composition is administered during a migraine attack as an acute treatment and the method further includes reducing pain caused to the individual by the migraine attack.
	Applying the broadest reasonable interpretation, claim 14 is construed to mean “the method of claim 7, wherein the composition is administered during a migraine attack and wherein said administration alleviates migraine pain.”
	Andersson et al. additionally teach wherein the administration of psilocybin alleviates effects of migraines (page 4, right column, second full paragraph).  As evidenced by MayoClinic, migraine headache is characterized by “severe throbbing pain or a pulsing sensation, usually on one side of the head” (page 1, under “Overview”).
	Thus, one of skill in the art would expect that administering psilocybin to alleviate the effects of migraines embraces the limitation of alleviating migraine pain.
	As such, claim 14 is prima facie obvious.

Conclusion
19.	Claims 1, 2, 4-7, 11-14, 15,18, 20, 22, 26, 30 31 are present in the application. Claims 4, 15, 18, 20, 22 and 31 are currently withdrawn from consideration as directed to non-elected species. Claims 1, 2, 5-7, 11-14, 26, and 30 are rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611